     DEANNA L. FORBUSH
 1
     Nevada Bar No. 6646
 2   E-mail: dforbush@foxrothschild.com
     COLLEEN E. MCCARTY
 3   Nevada Bar No. 13186
     E-mail: cmccarty@foxrothschild.com
 4   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, #700
 5
     Las Vegas, Nevada 89135
 6   (702) 262-6899 tel
     (702) 597-5503 fax
 7
     Attorneys for Plaintiff Waveseer of Nevada, LLC
 8   d/b/a Jenny’s Dispensary

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12
     WAVESEER OF NEVADA, LLC d/b/a                        Case No. 2:19-cv-02188-APG-VCF
13   JENNY’S DISPENSARY,

14                          Plaintiff,                    STIPULATION AND ORDER TO
                    v.                                    EXTEND DEADLINE TO RESPOND TO
15                                                        DEFENDANT’S COUNTERCLAIM AND
     UNITED FOOD AND COMMERCIAL                           MOTION FOR PETITION (FIRST
16
     WORKERS, LOCAL 711,                                  REQUEST)
17
                            Defendant.
18
19           Plaintiff, Waveseer of Nevada, LLC1 d/b/a Jenny’s Dispensary (“Plaintiff” or “Jenny’s”)

20   and Defendant, United Food and Commercial Workers, Local 711 (“Defendant”), by and through

21   their respective counsel, stipulate and agree to extend the deadlines for Plaintiff to respond to

22   Defendant’s Answer to Plaintiff’s Petition to Vacate Arbitration Award and Counterclaim and

23   Petition (Dkt 10) to February 21, 2020, and to respond to Defendant’s Notice of Motion for Petition

24   to Confirm Arbitration Award (Dkt 11) to February 14, 2020.

25

26

27   1
      The Company is Waveseer of Nevada, LLC, E0610062013-3. However, the Parties’ Collective Bargaining
     Agreement erroneously identifies the Employer as “Waveseer, Inc./Jenny’s Dispensary” [sic].
28
                                                         1
 1   This is the first stipulation for extension of time to respond to the above-referenced pleadings on
 2   file herein.
 3    DATED this 30th day of January, 2020.              DATED this 30th day of January, 2020.
 4    FOX ROTHSCHILD LLP                                 McMCRACKEN,    STEMERMAN                   &
                                                         HOLSBERRY, LLP
 5

 6    /s/ Deanna L. Forbush                              /s/ Kimberley C. Weber
      DEANNA L. FORBUSH (6646)                           Kimberley C. Weber
 7    COLLEEN E. MCCARTY (13186)                         595 Market Street, Suite 800
      1980 Festival Plaza Drive, #700                    San Francisco, CA 94105
 8    Las Vegas, Nevada 89135                            Attorneys for Defendant
      Attorneys for Plaintiff
 9

10

11

12
                                                             IT IS SO ORDERED
13

14                                                           ________________________________
15                                                           UNITED STATES DISTRICT JUDGE

16                                                                     01/30/2020
                                                             DATED: _______________________
17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
     Active\107210805.v1-1/29/20
